“ The court is of opinion that the judgment of the district court is erroneous: therefore, it is considered that the same be reversed, &c. and this court, proceeding to give such judgment as the said district court ought to *283have given, is of opinion that the declaration is too de~ fective to maintain the action, in this, that it is not aver* red, that neither the defendant, nor her testator, in his lifetime, paid the debt to the obligee, cr to either of the assignees of the said bond, but only that neither of them paid the same to the said plaintiff; and that the judgment of the said county court is also erroneous j there» fore, it is further considered that the said judgment be reversed, 8cc. and that the appellee take nothing,” &c.